REASONS FOR ALLOWANCE
In response to Applicant’s remarks, Examiner notes the following:
Applicant’s argument that Batrin et al. (US 2014/0200696) does not “explicitly disclose the claimed calculation of ‘standard deviation,’ which serves as values of some KPIs of each tool group” (page 13 of the instant response), is not persuasive, since Batrin et al. was not relied upon for this claim language.  It is irrelevant that Batrin et al. does not teach this claim limitation, because Examiner clearly relied upon Official Notice (that using standard deviations to compare data was well-known in the art) for this claim limitation (see page 4, second full paragraph, of the previous Office action, mailed 07 December 2021).  In response to this argument against Batrin et al. individually, Examiner notes that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, Examiner notes that Applicant has not traversed this assertion of Official Notice, as presented in the previous Office action.  Hence, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP §2144.03(C).
Applicant’s argument that Batrin et al. (US 2014/0200696) “fails to specify its intelligent system is a neural network” (page 13 of the instant response), is not persuasive, since Batrin et al. was not relied upon for this claim language.  It is irrelevant that Batrin et al. does not teach this claim limitation, because Examiner clearly relied upon Official Notice (that neural networks were well-known in the art) for this claim limitation (see page 4, first full paragraph, of the previous Office action, mailed 07 December 2021).  In response to this argument against Batrin et al. individually, Examiner notes that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, Examiner notes that Applicant has not traversed this assertion of Official Notice, as presented in the previous Office action.  Hence, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP §2144.03(C).
Applicant’s argument that Batrin et al. (US 2014/0200696) “fails to specify ‘training of the neural network model’ with inputs (i.e. the values of the KPIs and a WIP of each tool group) and outputs (i.e. ‘an impact on the WIP for each KPI of each tool group’ which is now further defined as ‘a rate of change of the WIP resulting from a predetermined change of each KPI’) by performing sensitivity analysis” (spanning pages 13-14 of the instant response) is deemed to be persuasive.
In response to Applicant’s amendment of the claim language, the following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly-amended claim language feeding the values of the KPIs and the WIP of each tool group into a neural network model in order to output an impact on the WIP for each KPI of each tool group by the neural network model, wherein the neural network model is trained by feeding the values of the KPIs and the WIP of each tool group in the process profile data of a plurality of days collected in advance, and performing sensitivity analysis on the values of the KPIs and the WIP so as to output the impact showing a rate of change of the WIP resulting from a predetermined change of each KPI: selecting a predetermined percentage of the KPIs for each tool group as a set of major KPIs according to the impact on the WIP for each KPI of each tool group output by the neural network model (or similar language in each of the independent claims), when such limitations are taken in the context of and in combination with the other instantly claimed elements of Applicant’s invention.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
3/17/22